                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
NOAH POLEGA,

                         Plaintiff,
      v.                                          Case No. 17-cv-757-pp

MELISSA BLOCK,
and DONNA LARSON,

                        Defendants.
______________________________________________________________________________

  ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                   (DKT. NO. 29) AND DISMISSING CASE
______________________________________________________________________________

      Plaintiff Noah Polega, a former Wisconsin state prisoner who is

representing himself, filed this civil rights case under 42 U.S.C. §1983. He

alleges that the defendants refused to give him a lower bunk bed restriction

despite his injured shoulder, in violation of the Eighth Amendment to the

United States Constitution. Dkt. No. 1. The defendants have filed a motion for

summary judgment. Dkt. No. 29. The court grants the motion and dismisses

the case.

I.    Facts

      During the events described in the complaint, the plaintiff was an inmate

at the Waupun Correctional Institution. Dkt. No. 32 at ¶1; Dkt. No. 42 ¶1.

Defendants Donna Larson and Melissa Block worked at Waupun as Nurse

Clinicians 2. Dkt. No. 32 at ¶¶2, 3; Dkt. No. 42 at ¶¶2, 3.

      When inmates enter Waupun, they receive an inmate handbook

informing them that if they require non-emergency medical attention, they
                                        1
must submit a Health Services Request (HSR) to the Health Services Unit

(HSU). Dkt. No. 32 at ¶4. HSU nurses receive inmates’ HSR forms and triage

the requests to determine the appropriate action. Id. at ¶5.

      As nurses, defendants Larson and Block have the authority to provide

interventions in accordance with nursing protocols, if medically indicated. Id.

at ¶7; Dkt. No. 42 at ¶4. Nurses can provide appropriate interventions for

shoulder pain, including acetaminophen, ibuprofen, ice, analgesic balm,

temporary lower bunk restriction in case of acute injury or postoperative,

exercises or stretches and activity restrictions. Dkt. No. 32 at ¶7; Dkt. No. 42

at ¶4. Under Health Services Policies and Procedures 300:07, Appendix 1:

Restrictions/Special Needs, a nurse or prescriber can authorize a temporary

lower bunk restriction for any inmate suffering from any of the following: acute

injury, significant functional limitations in mobility secondary to arthritis,

musculoskeletal disorders or neurological disorders, significant symptomatic

cardiovascular disease, obesity with a Body Mass Index greater than 40 and

significant mobility issues present, elderly, postoperative, seizure diagnosis,

pregnancy or blindness. Dkt. No. 32 at ¶8.

      A.    The Plaintiff’s October 20, 2016 Visit with Nurse Larson

      On October 16, 2016, the plaintiff submitted an HSR regarding his left

shoulder pain and asking to be seen. Id. at ¶9; Dkt. No. 42 at ¶5. The HSR

stated that the plaintiff had been dealing with his left shoulder pain for years,

was seeing HSU at Oshkosh Correctional Institution, had not had a follow-up




                                         2
since his cortisone injection, was in severe pain each day and had trouble

sleeping. Dkt. No. 32 at ¶9; Dkt. No. 42 at ¶5.

      On October 20, 2016, Larson saw the plaintiff. Dkt. No. 32 at ¶11; Dkt.

No. 42 at ¶6. Larson noted the plaintiff’s history of shoulder pain dating back

to 2006, four to five cortisone injections and a joint separation to the left

shoulder in 2012. Dkt. No. 32 at ¶12; Dkt. No. 42 at ¶7. Larson examined the

plaintiff and noted decreased range of motion, no “crepitus” (meaning no

popping, clicking or cracking sound in the joint), no deformity and positive

radial pulse. Dkt. No. 32 at ¶13. During the appointment, Larson noted the

plaintiff’s vital signs and that he had throbbing pain in his left shoulder that

occasionally radiated down his arm. Id. at ¶14. On a pain intensity scale of 1-

10, the plaintiff reported pain from 7 to 10+. Id. Larson also noted that the

plaintiff was on Naproxen (which is a non-steroidal anti-inflammatory drug

(NSAID)), muscle rub and capsaicin cream. Id. NSAID medications are

prescribed for acute and chronic conditions for inflammation and pain. Id.

Larson added Acetaminophen, along with the plaintiff’s already-prescribed

Naproxen, and recommended that he continue physical therapy exercises. Id.

at ¶15; Dkt. No. 42 at ¶9.

      The plaintiff had a chronic (long-term) shoulder issue, not an acute

issue. Dkt. No. 32 at ¶18. Larson says that the plaintiff did not request a lower

bunk restriction during his October 20, 2016 appointment, id. at ¶19, while

the plaintiff says that he did make such a request, dkt. no. 40 at ¶11. Larson




                                         3
requested that the plaintiff be scheduled with an advance care provider within

fourteen days. Dkt. No. 32 at ¶22; Dkt. No. 42 ¶10.

        B.    The Plaintiff’s October 27, 2016 Appointment with Dr. Manlove

        On October 27, 2016, Dr. Jeffrey Manlove (not a defendants) saw the

plaintiff for his left shoulder pain, observing good passive range of motion, but

finding that the plaintiff could not actively elevate his arm greater than 80-90

degrees, which is about half the normal range. Id. at ¶25; Dkt. No. 42 at ¶12.

Manlove assessed chronic left shoulder pain and ordered an MRI. Dkt. No. 32

at ¶25; Dkt. No. 42 at ¶12.

        C.    The Plaintiff’s November 19, 2016 HSR

        On November 19, 2016, the plaintiff submitted an HSR stating, “I’m

awaiting an MRI on my ‘L’ shoulder. The pain is unbearable. Tylenol/Naproxen

inefficient. And climbing to the top bunk is a chore at this point. I can barely

lift a cup at times. Please speed up process.” Dkt. No. 42 at ¶13. The written

response from the HSU states, “MRI scheduled for next month, soonest date

available” and it is signed by staff member “D. Gerlach-Shower.” Dkt. No. 40-2

at 6.

        D.    The Plaintiff’s December 12, 2016 Visit with Nurse Block

        On December 2, 2016, the plaintiff submitted an HSR stating, “I’m sorry,

but I’ve hit bottom with my left shoulder. I understand there is an MRI

scheduled, and I am trying to be patient. But in the meantime I need a.) a sling

b.) Bottom bunk restriction and c.) something to manage the pain. It feels like

it slips in & out of place. Thank you.” Dkt. No. 33-1 at 96. Ten days later, on


                                        4
December 12, 2016, Block saw the plaintiff in response to the HSR. Dkt. No. 32

at ¶33; Dkt. No. 42 at ¶15.

      During this appointment, the plaintiff complained of his left shoulder

pain. Dkt. No. 32 at ¶34; Dkt. No. 42 at ¶16. He told Block that he believed his

shoulder problems began ten years prior and that there was no obvious injury

at the onset. Dkt. No. 32 at ¶34. (The plaintiff says that he told Block that he

thought the problem may have originated from sports and weight-lifting. Dkt.

No. 40 at ¶16.) The plaintiff stated that it felt like his shoulder was popping out

of place without any movement. Dkt. No. 32 at ¶34; Dkt. No. 42 at ¶16.

Regarding his left arm, there was slight “pop” with range of motion. Dkt. No. 32

at ¶35. Block noted that the passive range of motion was intact with no

separation of joint, warmth, bruising, swelling of shoulder or guarding of left

arm. Id. Block did not see any acute injury that would show deformity of his

arm or shoulder, or any swelling, bruising, redness or warmth. Id. ¶36. Block

did not note any non-verbal pain, which would include guarding, grimacing,

rubbing the area, groaning, restlessness (unable to sit still or rocking), or

elevated vital signs. Dkt. No. 32 ¶35. None of these symptoms existed at the

time. Id. Block noted “musculoskeletal pain” and, under Nursing Diagnoses,

she noted “Altered Comfort.” Dkt. No. 42 ¶18. The plaintiff indicates that he

told Block climbing down from the top bunk was hurting his shoulder, dkt. no.

40 at ¶16, and says that he asked Block for a bottom bunk, dkt. no. 40 at ¶20.

      The parties dispute whether the plaintiff told Block he was doing push-

ups and other exercises. According to the defendants, the plaintiff told Block he


                                         5
was still doing pushups and arm workouts daily. Dkt. No. 32 at ¶38. Block’s

understanding was that if he could do such strenuous exercise, he did not

need a lower bunk restriction. Id. at ¶43. According to the plaintiff, he was

incapable of doing push-ups or anything strenuous involving his shoulder.

Dkt. No. 42 at ¶22. He states that he never told Block that he was doing push-

ups. Id. at ¶23.

      During the appointment, Block observed that the plaintiff had a pending

MRI that had been ordered in October 2016, and a prescription for Naproxen.

Dkt. No. 32 at ¶40. Block ordered muscle rub, provided the plaintiff with a

sling, and directed that he see an advanced care provider in the next fourteen

days. Id. at ¶¶40-41. Block explained to the plaintiff that he could not do

strenuous exercise and instructed him to use the sling until he saw the

provider. Id. at ¶42. She told him to use the sling only when he was outside the

cell, and that he shouldn’t be using it when he was in the cell because she

wanted him to keep using his arm so that the shoulder did not freeze from lack

of use/movement. Id.; Dkt. No. 42 at ¶19. Block also instructed the plaintiff to

use muscle rub and a hot washcloth for moist heat, and to do gentle stretch

and range of motion exercises, but not to push beyond the pain threshold. Dkt.

No. 32 at ¶44. Block says that the plaintiff expressed understanding of the

instructions provided and agreed with the plan of care. Id.

      Block noted to follow up with “MD” after the MRI and to schedule the

plaintiff for an appointment with an advance care provider within fourteen

days. Dkt. No. 32 at ¶45. She also noted that follow up with nursing was not


                                        6
necessary, and that the patient was advised to submit an HSR if there was no

improvement. Id. Block saw the plaintiff only during the December 12, 2016

appointment. Id. at ¶46.

      Block says that as a nursing professional, she made her decisions

regarding the plaintiff’s care and treatment based on her observations, her

assessment of the plaintiff’s behavior, physical condition and vital signs and on

her professional medical judgment. Dkt. No. 32 at ¶49. She says that had the

plaintiff exhibited signs of acute injury such as visible signs of pain, swelling,

redness, bruising, warmth, or obvious deformity, she would have issued a

lower bunk restriction for a temporary period. Id. at ¶50. Since the plaintiff had

a scheduled MRI, an upcoming MD appointment, was on medication like

Naproxen and was doing vigorous exercises, Block says that she didn’t see any

immediate medical necessity to issue a lower bunk restriction. Id. at ¶51.

      The plaintiff states that Block refused his written and verbal requests for

a bottom bunk restriction. Dkt. No. 40 at ¶¶20-21. According to the

defendants, the plaintiff’s issue at that time was chronic, not acute, and did

not qualify him for the bottom bunk restriction. Dkt. No. 32 at ¶43.

      E.     The Plaintiff’s MRI and Follow Up

      On December 14, 2016, the plaintiff had his MRI. Dkt. No. 32 at ¶47;

Dkt. No. 42 at ¶24. On January 11, 2017, Manlove saw the plaintiff for his left

shoulder pain. Dkt. No. 32 at ¶48. He reviewed the MRI, which showed

tendinosis and an incomplete tear of supraspinatus tendon, and he assessed

partial RTC tear of the left shoulder. Id. Manlove referred the plaintiff to an


                                         7
orthopedic specialist, Dr. Grossman. Id. at ¶48; Dkt. No. 42 ¶27. The plaintiff

subsequently underwent shoulder surgery and has had a full recovery. Dkt.

No. 32 at ¶54; Dkt. No. 42 at ¶32.

II.   Analysis

      A.    Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir.

2011). “Material facts” are those under the applicable substantive law that

“might affect the outcome of the suit.” See Anderson, 477 U.S. at 248. A

dispute over “material fact” is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id.

      A party asserting that a fact cannot be, or is, genuinely disputed must

support the assertion by:

      (A) citing to particular parts of materials in the record, including
      depositions, documents, electronically stored information, affidavits
      or declarations, stipulations (including those made for purposes of
      the motion only), admissions, interrogatory answers, or other
      materials; or

      (B) showing that the materials cited do not establish the absence or
      presence of a genuine dispute, or that an adverse party cannot
      produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be


                                         8
admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

      B.     Discussion

             1.    Parties’ Arguments

      The defendants contend that the plaintiff’s claim fails as a matter of law

because he cannot prove that the defendants were deliberately indifferent to his

shoulder pain. Dkt. No. 30 at 7. The defendants argue that the plaintiff did not

meet the criteria for a low-bunk restriction and that they provided him with

appropriate care. Id.

      The plaintiff first concedes that he does not believe he can prove

deliberate indifference against Larson. Dkt. No. 39 at 1. But he does believe

that he can prove deliberate indifference against Block. Id. According to the

plaintiff, he has evidence to prove that Block was deliberately indifferent to his

should injury and pain. Id. at 4. He argues that he did qualify for a bottom

bunk restriction due to significant functional limitations and musculoskeletal

pain. Id. The plaintiff states that when Block provided him a sling for his

injured shoulder, she “had disregarded his safety and was blatantly

inappropriate to think, (with an injury significant enough to warrant the use of

a sling) he wouldn’t suffer further pain while having to ascend and descend

from the top bunk.” Id. at 4-5.

             2.    Analysis

      “The Eighth Amendment’s proscription against ‘unnecessary and wanton

infliction of pain’ is violated when prison officials demonstrate ‘deliberate


                                          9
indifference to serious medical needs’ of prisoners—whether the indifference ‘is

manifested by prison doctors in response to prison needs or by prison guards

in intentionally denying or delaying access to medical care.’” Lewis v. McLean,

864 F.3d 556, 562 (7th Cir. 2017) (quoting Estelle v. Gamble, 429 U.S. 97, 104

(1976)). A deliberate indifference claim contains both an objective and a

subjective component. “[A] prisoner must first establish that his medical

condition is ‘objectively, sufficiently serious,’ and second, that prison officials

acted with a ‘sufficiently culpable state of mind’—i.e., that they both knew of

and disregarded an excessive risk to inmate health.” Id. at 562-63 (quoting

Farmer v. Brennan, 511 U.S. 825, 834 (1994)). “To determine if a prison official

acted with deliberate indifference, [courts] look into his or her subjective state

of mind.” Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016) (citing Vance v.

Peters, 97 F.3d 987, 992 (7th Cir. 1996)). “[S]howing negligence is not enough.”

Id. (citing Estelle, 429 U.S. at 106). “Even objective recklessness—failing to act

in the face of an unjustifiably high risk that is so obvious that it should be

known—is insufficient to make out a claim.” Id. (citing Farmer, 511 U.S. at

836-38). “[A] plaintiff must provide evidence that an official actually knew of

and disregarded a substantial risk of harm.” Id. (citing Farmer, 511 U.S. at

837).

        “Objectively serious medical needs are those that have either been

diagnosed by a physician and demand treatment, or are ‘so obvious that even a

lay person would easily recognize the necessity for a doctor’s attention.’” Cesal




                                         10
v. Moats, 851 F.3d 714, 721 (7th Cir. 2017) (quoting Estelle, 429 U.S. at 104-

105).

        The defendants have not argued that the plaintiff’s shoulder condition

was not an objectively serious medical need, and the court finds that it was.

See id. Because the plaintiff concedes that he cannot show that Larson acted

with deliberate indifference, the only question for summary judgment is

whether a reasonable fact finder could conclude that Block’s decision not to

give the plaintiff a lower bunk restriction amounted to deliberate indifference.

        Block had the authority to provide a temporary lower bunk restriction in

the case of acute injury or postoperative. She also had the authority to

authorize a temporary lower bunk restriction for an inmate suffering from

acute injury, significant functional limitations in mobility secondary to

arthritis, musculoskeletal disorders or neurological disorders, significant

symptomatic cardiovascular disease, obesity with significant mobility issues

present, elderly, postoperative, seizure diagnoses, pregnancy or blindness.

        At the plaintiff’s December 12, 2016 appointment with Block, the plaintiff

told Block about his shoulder pain, described the history of his shoulder pain,

and said that it felt like it was popping in and out of place. Block examined the

plaintiff, and did not notice nonverbal signs of pain or acute injury. She did

note that the plaintiff was scheduled for an MRI and that he had a prescription

for Naproxen. Block provided the plaintiff with a sling, ordered muscle rub, and

directed that he be seen by an advanced care provider within fourteen days.

Block instructed the plaintiff to use the sling until his provider appointment


                                        11
and directed him on how and when to use it. Block also instructed the plaintiff

on using the muscle rub and a hot washcloth for moist heat, and she gave him

gentle stretch and range of motion exercises. She explained to the plaintiff that

he should not do strenuous exercises. (The parties dispute whether the plaintiff

was doing exercises in his cell; this dispute is not material to the question of

whether Block violated the Eighth Amendment by declining to give the plaintiff

a lower bunk restriction.)

      Block did not authorize the lower bunk restriction because she didn’t see

an immediate medical necessity for one. The plaintiff argues that Block

minimized his pain and that a reasonable medical provider would not have

issued a sling and then denied a lower bunk restriction. In other words, the

plaintiff disagrees with Block’s medical judgment. A mere disagreement with

medical judgment does not amount to deliberate indifference. Greeno v. Daley,

414 F.3d 645, 653 (7th Cir. 2005) (citing Estelle, 429 U.S. at 106). Block did

not disregard the plaintiff’s condition; she treated it, by providing a sling and

muscle rub and by directing that he receive an appointment with an advanced

care provider within fourteen days. Block determined that the plaintiff’s

condition was chronic, not acute, and that he did not qualify for a bottom bunk

restriction.

      “[T]he Eighth Amendment does not reach disputes concerning the

exercise of a professional’s medical judgment, such as disagreement over

whether one course of treatment is preferable to another.” Cesal, 851 F.3d at

721 (citing Snipes v. DeTella, 95 F.3d 586, 591 (7th Cir. 1996)). Even if there


                                        12
was evidence that the defendant was negligent, or committed malpractice, in

choosing not to allow the lower bunk restriction, “[d]eliberate indifference is not

medical malpractice . . . .” Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir.

2008). The plaintiff has not raised a genuine issue of material fact as to

whether Block and Larson were deliberately indifferent to his serious medical

need, and the court will grant summary judgment in favor of the defendants.

III.   Conclusion

       The court GRANTS the defendants’ motion for summary judgment and

will enter judgment accordingly. Dkt. No. 29.

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty (30) days of the entry of

judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

       Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight (28) days

of the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed

within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).


                                         13
      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 27th day of January, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                       14
